Citation Nr: 0204570	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  95-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of keratitis and conjunctivitis of the left eye, 
status post corneal ulcer with esotropia, prior to August 11, 
1994 and beginning on October 1, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from June 1989 to 
June 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 1994 the RO granted entitlement to service 
connection for chronic keratitis and conjunctivitis of the 
left eye, status post corneal ulcer.  The RO assigned a 
noncompensable evaluation, effective June 19, 1993.  In 
October 1994 the RO granted a 10 percent rating for the left 
eye disability, effective July 7, 1994.  The RO awarded a 
temporary total convalescence evaluation under the provisions 
of 38 C.F.R. § 4.30 (2001), effective August 11, 1994 to 
September 30, 1994.  The RO assigned a noncompensable rating 
for left eye disability, effective October 1, 1994.  

In February 1994 the RO also granted entitlement to service 
connection for lumbar strain and assigned a 10 percent 
evaluation, effective June 19, 1993.  The RO notified the 
veteran of that decision by letter dated February 10, 1994; 
he did not appeal.  38 C.F.R. § 20.302 (2001).

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 1995, a transcript of which has been 
associated with the claims file.

In February 1997 the Board remanded the case for additional 
development and further adjudication.  

In July 1999 the RO granted entitlement to service connection 
for tension headaches as secondary to the service-connected 
left eye disability.  The RO assigned a 10 percent rating, 
effective June 8, 1995.  The RO notified the veteran of that 
decision by letter dated July 16, 1999; he did not appeal.  
38 C.F.R. § 20.302 (2001).  

The RO also assigned a 10 percent rating for service-
connected left eye disability, effective June 19, 1993 to 
August 10, 1994, and beginning on October 1, 1994.  

In July 2000 the Board again remanded the case for additional 
development and further adjudication.  

In June 2001 the RO assigned a 20 percent rating for the 
veteran's service-connected left eye disability, effective 
June 19, 1993 to August 10, 1994, and beginning on October 1, 
1994.  

The case has returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
the increased rating issue on appeal has been completed.  

2.  The probative evidence shows that, prior to August 11, 
1994, the veteran's left eye disability was manifested by 
esotropia due to corneal scarring secondary to ulcer 
resulting in not more than occasional diplopia and mildly 
reduced corrected left visual acuity not worse than 20/40 in 
the left eye.  

3.  The probative evidence shows that, subsequent to 
September 30, 1994, the veteran's left eye disability was 
manifested by esotropia due to corneal scarring secondary to 
ulcer resulting in not more than occasional diplopia and 
mildly reduced corrected left visual acuity not worse than 
20/40 in the left eye.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for residuals of keratitis and conjunctivitis of the 
left eye, status post corneal ulcer with esotropia, prior to 
August 10, 1994 and beginning on October 1, 1994, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.383, 4.77, 4.83a, 4.84a, Diagnostic 
Codes 6001, 6079, 6090, 6092 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show the veteran was seen for 
complaints of left eye irritation in July 1989.  The 
assessment was left eye conjunctivitis.  He was seen for 
similar complaints in November 1989.  Examination showed mild 
erythema.  The assessment again was conjunctivitis.  

In June 1990 the veteran was seen for complaints of left eye 
redness and irritation.  Examination showed the cornea was 
clear but there was a slight injection to the left sclera and 
the left conjunctiva was erythematous.  The impression was 
left eye conjunctivitis for which the examiner provided 
medication and recommended sterilizing contact lenses.  The 
following day the veteran reported left eye pain and 
photophobia as well as continued drainage.  Examination 
findings were the same and the impression was rule out 
keratoconjunctivitis.  

The service medical records show the veteran was hospitalized 
in March 1991 with complaints of left eye soreness and 
redness.  He had a questionable ulceration of the cornea and 
was referred to the Ophthalmology Clinic.  The physician felt 
the veteran had acute interstitial keratitis, which was 
probably related to contact wear, but the differential 
diagnosis was herpetic versus bacterial keratitis.  

On admission, examination was remarkable only for a red 
injected left eye.  Slit lamp evaluation showed left eye 
keratitis with a deep ulceration in the midcornea.  The 
veteran was started on medication and his symptoms improved 
over the next two days.  On discharge the diagnosis was 
resolving keratitis with severe central cornea edema and 
epithelial erosion that was improving on present therapy.  He 
was seen on follow-up examinations for the remainder of March 
1991.  The assessment was resolving keratitis of the left eye 
with stromal edema and resolving corneal ulcer of the left 
eye with scarring.  Left eye visual acuity was listed as 
20/40 and 20/30 on subsequent occasions.  Right eye visual 
acuity was listed as 20/20 and 20/30 on subsequent occasions.  

In April 1991 the veteran presented with esotropia of the 
left eye.  Distant visual acuity was 20/30 and near visual 
acuity was 20/25 in the left eye.  Distant visual acuity was 
20/20 and near visual acuity was 20/20 in the right eye.  In 
May 1991 the veteran had no complaints of pain or blurry 
visual acuity, but he complained that his left eye felt 
crossed.  Visual acuity with correction was 20/30, 
bilaterally.  The assessment was compound myopic astigmatism 
of the left eye with esotropia likely exacerbated by extended 
blurring with the corneal scar.  

In July 1991 the veteran stated that his left eye felt 
better.  He had been wearing prisms to allow fusion for his 
left eye esotropia.  Visual acuity with correction was 20/30, 
bilaterally.  Slit lamp examination showed the corneal scar 
was stable.  The assessment was resolved corneal ulcer of the 
left eye and cosmetic alignment with prism.  The examiner 
noted that the veteran remained esotropic in the left eye at 
far and near distances with occasional fusion, which was 
probably a peripheral fusion lock.  The examiner referred the 
veteran for surgical evaluation.  Two weeks later he was seen 
to discuss possible corrective surgery for the strabismus.  
The examiner stated that the strabismus first manifested 
after bacterial keratitis in March 1991.  Visual acuity was 
20/25, bilaterally.  The impression was manifest esotropia 
post corneal ulcer in moderately high myopia and probable 
breakdown of longstanding esophoria, which was essentially 
unchanged with the use of prisms.  

The veteran was seen in September 1991 and visual acuity was 
20/20 in the right eye and 20/25 in the left eye.  In 
November 1991 visual acuity was 20/25 in the right eye and 
20/30 in the left eye.  Slit lamp examination showed the scar 
of the left eye.  The impression was esophoria broken down to 
tropia after a left corneal ulcer, which was improving.  The 
examiner referred the veteran for an ophthalmology 
evaluation.  

During the June 1992 ophthalmology examination the veteran 
denied a history of double vision.  The examiner noted that 
the prior history was unremarkable except for myopia.  Visual 
acuity was 20/30, bilaterally.  The visual fields were full.  
The examiner performed a slit lamp examination.  Fundus 
examination was normal.  The impression was esotropia, which 
was probably congenital since the veteran had no double 
vision, and an old keratotic left eye of unknown etiology.  

The May 1993 medical separation examination shows the 
veteran's ocular motility was abnormal at that time.  The 
examiner listed this as marked left esotropia.  Corrected 
distant visual acuity was 20/30 and near visual acuity was 
20/20 in the both eyes.  The examiner noted the veteran's 
history of esotropia and that he was scheduled for a one year 
follow-up examination.  

On follow-up examination in June 1993 distant visual acuity 
was 20/25.  The examiner stated that there had been no 
interim change in esotropia due to left eye keratitis since 
the examination one year earlier.  The examiner performed a 
slit lamp examination.  The impression was congenital 
esotropia with minusing deviation and keratitis of the left 
eye unchanged and of unknown etiology.  

The veteran filed his application for service connection in 
June 1993.  He reported no VA or private medical treatment 
for residuals of keratoconjunctivitis/esotropia.

The veteran underwent a VA visual examination in August 1993.  
The VA physician noted that the veteran had developed 
strabismus esotropia during active service.  The veteran 
related a history of the inservice left eye infection and 
treatment with eye drops.  

He stated that he experienced intermittent, horizontal 
diplopia.  He also stated that he used daily wear soft 
contact lenses without problems.  Examination showed that 
corrected near visual acuity was 20/20 and corrected distant 
visual acuity was 20/25 in the both eyes wearing soft 
contacts.  There was no visual field deficit.  The examiner 
noted an anterior stromal scar.  There was diplopia noted in 
all visual fields.  The diagnosis was esotropia and myopia.  
The examiner noted that surgery was an option to correct the 
deviation and eliminate diplopia.  

He veteran underwent a VA general medical examination in 
September 1993.  The veteran complained of left eye dryness 
and double vision from visual field shifting.  The diagnosis 
was status post conjunctivitis by history, which was resolved 
and a medial strabismus of the left eye.  

The veteran was examined as an outpatient in March 1994.  The 
examiner noted a history of the inservice keratitis and 
conjunctivitis and the subsequent esotropia due to loss of 
fusion from the corneal scar.  Corrected visual acuity was 
20/25 in the left eye and 20/25 in the right eye.  
Extraocular movement and visual fields were full.  The 
examiner noted that the veteran had been esotropic for two 
years.  The assessment was alternating esotropia with oblique 
overreaction.  

The veteran was seen in July 1994 with complaints of 
progressive, horizontal diplopia, which had been 
intermittent, but was constant at that time.  He denied 
headache, prior trauma, numbness and weakness.  Examination 
showed corrected visual acuity of 20/50, which was further 
corrected to 20/20 in the left eye, and 20/25, which was 
further corrected to 20/20 in the right eye.  

The examiner noted 35 to 40 prism Diopters of left esotropia.  
Slit lamp examination was within normal limits and fundus 
examination was normal.  The assessment was questionable 
progressive diplopia and myopia.  The examiner explained 
surgical correction and the veteran elected to proceed.  

The veteran was admitted to the VA Medical Center in August 
1994 with a diagnosis of 40 prism Diopters of left esotropia.  
The examiner noted a history of progressive left esotropia 
with the veteran having had about 35 to 40 prism Diopters of 
left esotropia.  He strongly requested strabismus surgery due 
to complaints of diplopia.  Examination prior to surgery 
showed 35 to 40 prism Diopters of left esotropia, but the 
remainder of the examination was unremarkable.  He underwent 
left medial and lateral rectus recision without complication.  
Postoperatively, he complained of a mild foreign body 
sensation but no double vision.  

Examination showed only mild injection of the conjunctiva 
with some subconjunctival hemorrhage nasally.  The remainder 
of the slit lamp examination was unremarkable.  On 
extraocular inspection, he had essentially full ocular 
movement with only flick esotropia at both near and distance 
with correction.  He was discharged in good condition and 
provided medication.  
On follow-up examination later that month the veteran 
reported that he did not have diplopia.  The examiner noted 
that he had left esotropia.  

The evidence includes a November 1994 examination report from 
the veteran's private optometrist.  The veteran complained of 
headaches from sunlight exposure.  Examination showed visual 
fields were normal.  Corrected visual acuity was 20/20 in the 
right eye and 20/30 in the left eye.  Slit lamp examination 
was normal except for photophobia.  Ocular health was within 
normal limits.  The examiner noted esophoria.  The diagnosis 
was amblyopia and sensitivity to light and sun exposure due 
to a corneal scar of the left eye and extreme esophoria.  The 
evidence includes a February 1995 note from that private 
optometrist.  He noted the veteran's history of esotropia and 
corneal scar.  He reported that the veteran's best corrected 
vision in the left eye is 20/30 and the eye was extremely 
sensitive to light.  The veteran stated that he had 
occasional double vision.  

At his personal hearing the veteran testified that he was 
still having left eye problems that included headaches, 
sensitivity to light and periodic double vision.  Transcript, 
pp. 1-5 (June 1995).  He testified that he treated his 
headaches with aspirin.  Tr., p. 4.  


The veteran underwent a VA visual examination in November 
1995.  He had no new ocular complaints.  The VA physician 
noted that the veteran had developed a left corneal 
ulceration and diplopia from left esotropia.  Because the 
strabismus remained unchanged after the keratitis resolved, 
he underwent corrective surgery.  He stated that since the 
1994 surgery he had experienced diplopia only when fatigued.  
Examination showed that corrected distant visual acuity was 
20/25 in the left eye and 20/25 in the right eye.  There was 
no visual field deficit.  

The examiner specifically stated that there was no diplopia 
found on examination.  Slit lamp examination showed a one 
millimeter facet within the visual axis of the left cornea, 
but the scarring was superficial.  Fundus examination showed 
the discs, vessels and macula were within normal limits.  

The diagnosis was resolved keratitis with sequela of faint, 
central corneal scarring, which accounted for the mild 
decrease in left vision.  The physician stated that this 
should be considered permanent and stationary.  The diagnosis 
included status post surgical correction of esotropia.  

The physician stated that there remains only some residual 
esophoria, but this did not result in any disability.  The 
diagnosis also included congenital cataract, but this was not 
clinically significant and did not affect visual function.  
The diagnosis included peripheral retinal scarring, but this 
was not clinically significant.  The physician commented that 
although the veteran had several ocular problems, his visual 
function was good and the only ocular disability was a mild 
decrease in vision on the left side.  

In February 1997 the Board remanded the case to the RO for 
further development and adjudication.  


The veteran underwent a VA eye examination in March 1999.  
The VA physician certified review of the claims folder.  The 
physician reported a history of the left eye problems and 
treatment.  The veteran stated that he still experienced 
double vision when fatigued and at night, but the physician 
stated that his eyes were orthophoric and straight when 
examined at that time.  Examination showed that corrected 
visual acuity was 20/30 in the left eye and 20/20 in the 
right eye.  The left cornea had anterior stromal scarring and 
there was corneal neovascularization temporally.  

The left lens had an anterior subcapsular cataract change.  
Fundus examination showed the macula was normal.  There was 
peripheral retina paving stone degeneration.  The physician 
stated these were just myopic changes and there was no 
lattice with tears or holes and there was no danger of 
retinal detachment.  The impression was that the veteran had 
a severe eye infection resulting in corneal scarring and 
ulcer, which left a figure eight scar in the pupillary zone 
where his vision is.  The physician stated the veteran had an 
anterior subcapsular cataract change, which caused light 
sensitivity and blurred vision.  Also, fundi demonstrated 
near sighted changes.  The physician commented that, although 
his best corrected vision was 20/30, he was very photophobic 
and his vision must be markedly diminished in bright light.  
The physician stated the veteran had residual esotropia with 
fatigue and in the evening.  The physician also stated that 
the veteran had some very noticeable disabilities from some 
very noticeable pathology.  

In July 2000 the Board remanded the case to the RO for 
further development and adjudication.  

The veteran underwent a VA eye examination in January 2001.  
The same VA physician performed this examination and he again 
certified review of the claims folder.  He again reported a 
history of the left eye problems and treatment.  The clinical 
findings were similar to those found on VA examination in 
March 1999.  Examination showed that corrected visual acuity 
was 20/30 in the left eye and 20/20 in the right eye.  

There were full extraocular movements.  Slit lamp examination 
showed an anterior stromal corneal scar and chronic corneal 
neovascularization adjacent to it.  The left lens had 
anterior and posterior subcapsular cataract changes.  Fundus 
examination showed the macula was normal.  There was 
peripheral retina paving stone degeneration, which was 
normal.  The physician stated the disabilities from the 
stromal corneal scar and cataract in the left eye caused 
irritation and blurred vision.  

The physician conducted Goldmann visual field testing, which 
showed a slightly diminished Goldmann field by about 10 to 20 
degrees in general over the whole field of the left eye.  The 
physician stated that it was difficult to determine whether 
the veteran was fully cooperating but otherwise the Goldmann 
visual fields were normal and full.  The impression was that 
the veteran had a severe eye infection in service and wound 
up with a corneal ulcer and slight cataract in the left eye 
as a consequence.  He then had esotropia treated with 
surgery, which left him orthophoric and relatively straight 
in each eye.  The physician stated he could not elicit any 
left eye deviation despite the veteran's complaints.  The 
physician did not doubt his complaints because this would be 
the normal sequelae for such a situation.  

The physician concluded that the veteran's vision was perfect 
with 20/20 vision with correction contact lens in the right 
eye and 20/30 in the left eye, which was slightly diminished 
but still in the normal range.  The physician stated that the 
cataract does not bother him for straight viewing but would 
bother him with light sensitivity and headaches at times.  
The physician stated that, although not shown during this 
examination, a slight esotropia was noted with eye strain 
during the prior examination.  Finally, the physician 
summarized that the initial infection left the veteran with 
disabilities and difficulties with vision, light sensitivity 
and redness in the left eye on a chronic basis.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2001).   

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The veteran is currently in receipt of a 20 percent 
disability evaluation for residuals of left eye keratitis and 
conjunctivitis, status post corneal ulcer with esotropia, 
under 38 C.F.R. § 4.84a, Diagnostic Code 6080-6001 (2001).  

Regulations provide that when a disability not specifically 
provided for in the Schedule is encountered, it will be 
evaluated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

The veteran's left eye disability can be rated as the 
residual of an unhealed, chronic eye injury due to keratitis.  
38 C.F.R. § 4.84a, Diagnostic Codes 6001, 6009 (2001).  The 
Rating Schedule provides that chronic keratitis is to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  The minimum rating 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2001).  

The Rating Schedule also provides a 10 percent disability 
evaluation for localized scars, atrophy, or irregularities of 
the retina that are centrally located with irregular, 
duplicated enlarged or diminished image.  38 C.F.R. § 4.84a, 
Diagnostic Code 6011 (2001).  The 10 percent evaluation is 
warranted for unilateral or bilateral symptoms and is also 
the maximum assignable rating, absent other diagnoses of 
visual impairment.  38 C.F.R. § 4.84a, Diagnostic Code 6011.  

The Rating Schedule provides for disability ratings based on 
visual impairment.  The best distant vision obtainable after 
best correction by glasses will be the basis of the rating, 
except in cases of keratoconus in which contact lenses are 
medically required.  38 C.F.R. §§ 4.75, 4.84a, Diagnostic 
Codes 6071-6079, Table V (2001).  

To calculate the appropriate disability rating for loss of 
central vision when impairment in only one eye is service-
connected, the other, nonservice-connected, eye is assumed to 
have normal visual acuity, unless that nonservice-connected 
eye is blind.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  Compensation for the combination of service-
connected and nonservice-connected eye disabilities is 
payable where there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  38 C.F.R. § 
3.383(a) (2001).  

The Rating Schedule also provides for disability ratings 
based on measurement of muscle function only when the history 
and findings reflect disease or injury of the extrinsic 
muscles of the eye, or of the motor nerves supplying these 
muscles.  The measurement will be performed using a Goldmann 
Perimeter Chart, which includes four major quadrants, 
(upward, downward, and two lateral) plus a central field.  
Muscle function is considered normal (20/40) when diplopia 
does not exist within 40 degrees in the lateral or downward 
quadrants, or within 30 degrees in the upward quadrant.  
Impairment of muscle function is to be supported in each 
instance by record of actual appropriate pathology.  Diplopia 
which is only occasional or correctable is not considered a 
disability.  38 C.F.R. § 4.77 (2001).  

The Rating Schedule provides that diplopia or double vision, 
which is due to limited muscle function, is to be rated under 
Diagnostic Code 6090.  38 C.F.R. § 4.84a, Diagnostic Code 
6092.  

Under 38 C.F.R. § 4.84a, Diagnostic Code 6090, findings 
relating to diplopia are equated to loss of visual acuity.  
Thus, specific findings of diplopia are converted into terms 
that lend themselves to the mechanical application of 38 
C.F.R. 4.84a, Diagnostic Codes 6071-6079, Table V, which sets 
forth the "Ratings for Central Visual Acuity Impairment."  If 
the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  

If the diplopia is from 21 to 30 degrees, it is rated (a) 
equivalent to 20/70 visual acuity if it is up; (b) equivalent 
to 20/100 visual acuity if it is lateral; and (c) equivalent 
to 15/200 visual acuity if it is down.  If the diplopia is 
central at 20 degrees, it is rated equivalent to visual 
acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090.  

The Rating Schedule provides that the above ratings will be 
applied to only one eye.  Ratings will not be applied for 
both diplopia and decreased visual acuity or field of vision 
in the same eye.  When diplopia is present and there is also 
ratable impairment of visual acuity or field of vision of 
both eyes the above diplopia ratings will be applied to the 
poorer eye while the better eye is rated according to the 
best corrected visual acuity or visual field.  When the 
diplopia field extends beyond more than one quadrant or more 
than one range of degrees, the evaluation for diplopia will 
be based on the quadrant and degree range that provide the 
highest evaluation.  When diplopia exists in two individual 
and separate areas of the same eye, the equivalent visual 
acuity will be taken one step worse, but no worse than visual 
acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090, 
Notes 2-4 (2001).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally 

Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  38 C.F.R. § 3.159 
(2001).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim for a higher rating.  The veteran was given further 
notice of what was required to substantiate his claim in 
rating decisions, the Statement of the Case, the Supplemental 
Statements of the Case, and associated correspondence.  

That is, he was provided with notice of the laws and 
regulations pertaining to increased ratings, as well as a 
rationale explaining how the RO evaluated his disability.  
The decisions also provided reasonable notice of his 
appellate rights.  Therefore, the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2001).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

The veteran has also submitted evidence in support of his 
claim.  The evidence includes statements of the veteran in 
support of his claim and a transcript of his personal hearing 
testimony.  

Therefore, the duty to assist has been satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  

Additionally, the substantially complete application for 
benefits indicates that there is no further assistance 
necessary on the issue since either the dispositive facts are 
already of record or the evidence already obtained does not 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
Supp. 2001); 38 C.F.R. § 3.159(d) (2001).  

A remand for additional development would serve no useful 
purpose and would only impose unnecessary burdens on VA and 
the veteran.  Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

As set forth above, VA has already met all obligations to him 
under this new law.  Moreover, he has had the opportunity to 
submit evidence and argument on the issue, and has done so.  


Increased Rating

Prior to August 11, 1994

As previously noted, the RO assigned a 20 percent disability 
evaluation for residuals of left eye keratitis and 
conjunctivitis, status post corneal ulcer with esotropia, 
under 38 C.F.R. § 4.84a, Diagnostic Code 6080-6001.  

This Diagnostic Code provides for ratings based on impairment 
of field of vision.  The Board finds that this is not the 
most appropriate Diagnostic Code for rating the veteran's 
left eye disability since the probative medical evidence 
establishes that the veteran did not have visual field loss.  

The service medical records beginning in 1991 show the 
veteran was experiencing esotropia of the left eye rather 
than visual field loss.  In April 1991 he presented with 
esotropia of the left eye.  In May 1991 he had no complaints 
of pain or blurry visual acuity, but he complained that his 
left eye felt crossed.  By July 1991 he had been wearing 
prisms to allow fusion for his left eye esotropia.  In fact, 
during the June 1992 ophthalmology examination the visual 
fields were full.  

During the post-service VA visual examination in August 1993 
there was no visual field deficit.  Rather, examination 
showed that there was diplopia in all visual fields.  During 
outpatient examination in March 1994, the examiner noted a 
history of the inservice keratitis and conjunctivitis and the 
subsequent esotropia due to loss of fusion from the corneal 
scar.  Extraocular movement and visual fields were full.  
Consequently, the veteran would not warrant a higher rating 
based on visual field loss.  38 C.F.R. § 4.84a, Diagnostic 
Code 6080.  

Following a detailed review of the claims folder, the Board 
concurs with the RO's finding that the probative evidence in 
this case does not demonstrate that the veteran's service-
connected left eye disability warrants an increased rating 
under the applicable diagnostic codes.  

The Board notes that under the provisions of Diagnostic Code 
6011, there must be at least one of the predicate eye 
abnormalities (i.e., centrally localized scars or atrophy, or 
irregularities of the retina) combined with an irregular, 
duplicated, enlarged or diminished image.  The medical 
evidence in this case demonstrates corneal scarring in the 
line of sight.  However, the veteran is already receiving a 
higher rating than the maximum evaluation provided under that 
Diagnostic Code.  

The Board also notes that the veteran's visual fields were 
normal on examination and were not shown to be affected by 
the service-connected scarring.  Accordingly, a higher 
evaluation based on impairment of visual fields is not 
warranted.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080.  
Further, separate ratings for the corneal scarring and the 
decreased visual acuity are not appropriate since both 
Diagnostic Codes 6011 and 6079 contemplate defective vision.  
See 38 C.F.R. § 4.14 (2001) (same manifestation under 
different diagnoses is to be avoided). 

The next question is whether a higher disability evaluation 
is warranted due to impairment of vision under the applicable 
diagnostic codes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079 (2001).  The best distance vision obtainable after best 
correction by glasses will be the basis of rating.  38 C.F.R. 
§ 4.75 (2001).  To calculate the appropriate disability 
rating for loss of central vision when impairment of only one 
eye is service-connected, the other, nonservice-connected eye 
is assumed to have normal visual acuity, unless that 
nonservice-connected eye is blind.  See Villano v. Brown, 10 
Vet. App. 248, 250 (1997).  Compensation is payable for the 
combination of service-connected and nonservice-connected eye 
disabilities only where there is blindness in one eye as a 
result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability.  38 
C.F.R. § 3.383(a) (2001).

As service connection is not in effect for decreased vision 
in the right eye, vision in that eye is considered to be (and 
in fact is) 20/40 or better for rating purposes.  Visual 
acuity of the service-connected left eye is evaluated as 
noncompensable when corrected distant visual acuity is 20/40 
or better; it is rated 10 percent when it is 20/50, 20/70 or 
20/100; and, it is rated 20 percent when it is 20/2000 or 
15/200.  38 C.F.R. §§ 4.83a, 4.84a, Diagnostic Codes 6077, 
6079.  In order for the veteran to be entitled to a higher 
rating of at least 30 percent, corrected distant visual 
acuity of the service-connected left eye must be 10/200, 
5/200, or there must be blindness in the eye with only light 
perception.  38 C.F.R. §§ 4.83a, 4.84a, Diagnostic Codes 
6070, 6074, 6077.  

None of the central visual acuity tests dated from the time 
of active service until the time of the veteran's August 1994 
surgery show corrected distant visual acuity of the service-
connected left eye that would warrant a higher rating.  

The service medical records show that on multiple 
examinations in March 1991, left eye visual acuity was listed 
as 20/40 and 20/30 and right eye visual acuity was listed as 
20/20 and 20/30 on subsequent occasions.  In April 1991 
distant visual acuity was 20/30 in the left eye and 20/20 in 
the right eye.  In May 1991 visual acuity with correction was 
20/30, bilaterally.  In July 1991 visual acuity with 
correction was 20/30, bilaterally.  Two weeks later visual 
acuity was 20/25, bilaterally.  In September 1991 visual 
acuity was 20/20 in the right eye and 20/25 in the left eye.  

In November 1991 visual acuity was 20/25 in the right eye and 
20/30 in the left eye.  During the June 1992 ophthalmology 
examination visual acuity was 20/30, bilaterally.  The May 
1993 medical separation examination shows the veteran's 
corrected distant visual acuity was 20/30 in both eyes.  On 
follow-up examination in June 1993 distant visual acuity was 
20/25.  During the VA visual examination in August 1993 
corrected distant visual acuity was 20/25 in both eyes 
wearing soft contacts.  During the VA outpatient in March 
1994 corrected visual acuity was 20/25 in both eyes.  
Finally, in July 1994 corrected visual acuity was 20/50, 
which was further corrected to 20/20 in the left eye, and 
20/25, which was further corrected to 20/20 in the right eye.  

Based on all the above medical examination findings the 
veteran would not even warrant a compensable disability 
evaluation based on impairment of central visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Code 6079.  Clearly, this level 
of visual acuity is not so severe as to warrant the 
assignment of more than a 20 percent evaluation under the 
Schedule.  See 38 C.F.R. § 4.84a, Diagnostic Code 6079.

The final question is whether a higher rating is warranted 
for this period due to impairment of muscle function, which 
results in diplopia or double vision.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6090, 6092.  

However, impairment of muscle function must be supported by 
actual appropriate pathology and diplopia that is only 
occasional or correctable is not considered a disability.  
38 C.F.R. § 4.77.  Here, the veteran is already receiving a 
20 percent rating.  In order for assignment of a higher 
rating, the evidence must demonstrate uncorrectable or more 
than occasional central diplopia at 20 degrees, in order to 
be rated equivalent to visual acuity of 5/200 in the left 
eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6090.  

In this case, the probative evidence dated prior to August 
11, 1994 establishes no more than occasional or intermittent 
diplopia due to esotropia.  

The service medical records clearly show the veteran had 
esotropia subsequent to ulceration of the left cornea as a 
result of keratitis.  In April 1991 he presented with 
esotropia of the left eye.  However, he had no complaints of 
pain or blurry visual acuity during examination and his only 
complaint was that his left eye felt crossed.  In fact, the 
medical follow-up examinations during the remainder of 1991 
show no complaints of diplopia.  During the June 1992 
ophthalmology examination he specifically denied a history of 
double vision and that examiner noted that the prior history 
was unremarkable except for myopia.  

During the August 1993 VA visual examination, the veteran 
stated that he experienced only intermittent, horizontal 
diplopia.  Despite the fact that the examiner reported the 
veteran as having diplopia in all visual fields, that 
examiner also noted that surgery was an option to correct the 
deviation and eliminate diplopia.  The Board also notes that 
even if it were determined at that time that diplopia was 
uncorrectable and more than occasional central diplopia, the 
reported Goldmann perimeter chart findings do not show 
central diplopia at 20 degrees.  This would have been 
required to be rated equivalent to visual acuity of 5/200 in 
the left eye and warrant a rating in excess of 20 percent.  
38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6090.  

In support of the fact that diplopia was only occasional 
during this time is the veteran's complaints during July 1994 
outpatient treatment.  At that time he stated that he had 
progressive, horizontal diplopia, which had been 
intermittent, but was constant at that particular time.  
Moreover, the examiner's assessment at that time was 
questionable progressive diplopia and that examiner explained 
to the veteran that surgical correction was available.  The 
fact that diplopia was correctable at that time is supported 
by the August 1994 VA hospitalization records.  

After having undergone a left medial and lateral rectus 
recision, postoperatively, the veteran stated that he did not 
have double vision.  The veteran also reported that he did 
not have diplopia on follow-up examination later that month.  
Finally, at his personal hearing the veteran testified that 
his symptoms included only periodic double vision.  Tr., pp. 
1-5.  As the probative evidence establishes that the 
veteran's diplopia prior to August 11, 1994 was only 
occasional, this is not considered a disability and cannot be 
a basis for a higher rating.  38 C.F.R. § 4.77.  

For these reasons, the Board finds that the probative 
evidence shows that, prior to August 11, 1994, the veteran's 
left eye disability was manifested by esotropia due to 
corneal scarring secondary to ulcer resulting in not more 
than occasional diplopia and mildly reduced corrected left 
visual acuity not worse than of 20/40 in the left eye.  The 
Board concludes that the criteria for an initial evaluation 
in excess of 20 percent for service-connected residuals of 
keratitis and conjunctivitis of the left eye, status post 
corneal ulcer with esotropia, prior to August 10, 1994, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.383, 4.77, 4.83a, 4.84a, Diagnostic 
Codes 6001, 6079, 6090, 6092 (2001).

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In sum 
and for the aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the claim.  


Beginning on October 1, 1994

As previously noted, the RO assigned a 20 percent disability 
evaluation for residuals of left eye keratitis and 
conjunctivitis, status post corneal ulcer with esotropia, 
under 38 C.F.R. § 4.84a, Diagnostic Code 6080-6001.  This 
Diagnostic Code provides for ratings based on impairment of 
field of vision.  The Board finds that this is not the most 
appropriate Diagnostic Code for rating the veteran's left eye 
disability since the probative medical evidence establishes 
that the veteran does not have visual field loss.  

The November 1994 report from the veteran's private 
optometrist states that an examination showed visual fields 
were normal.  The November 1995 VA visual examination shows 
that there was no visual field deficit.  The physician who 
performed the March 1999 and January 2001 VA eye examinations 
did not specifically state whether or not the there was any 
visual field deficit.  However, that physician stated that 
during the January 2001 examination Goldmann visual field 
testing showed a slightly diminished Goldmann field by about 
10 to 20 degrees in general over the whole field of the left 
eye.  The physician also stated that it was difficult to 
determine whether the veteran was fully cooperating but 
otherwise the Goldmann visual fields were normal and full.  
Although this physician did not include loss of visual field 
in the assessment, the Board will consider these findings as 
if this constituted impairment of left eye field vision.  

The Rating Schedule provides for computation of average 
concentric contraction of visual fields.  38 C.F.R. § 4.76a, 
Table III (2001).  For impairment of field vision, a 10 
percent evaluation is warranted for unilateral concentric 
contraction of the visual field to 30 degrees, but not to 15 
degrees, or for unilateral loss of either the nasal or 
temporal half of the visual field.  A 20 percent evaluation 
requires unilateral concentric contraction to 15 degrees, but 
not to 5 degrees.  A 30 percent evaluation requires 
unilateral concentric contraction to 5 degrees.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6080 (2001).  

Alternatively, ratings under Diagnostic Code 6080, 
contraction to 30 degrees, but not to 15 degrees, may be 
evaluated as the equivalent of corrected visual acuity of 
20/100 (6/30).  Contraction to 15 degrees, but not to 5 
degrees, may be evaluated as the equivalent of corrected 
visual acuity of 20/200 (6/60).  Contraction to 5 degrees may 
be evaluated as the equivalent of corrected visual acuity of 
5/200 (1.5/60).  These alternative ratings are to be employed 
when there is a ratable defect of visual acuity or a 
different impairment of the visual field in the other eye.  
38 C.F.R. § 4.84a, Diagnostic Code 6080, Note 2.  

In this case, the evidence must show unilateral concentric 
contraction to 5 degrees or the equivalent of corrected 
visual acuity of 5/200 for a higher rating since the 
veteran's left eye disorder is already rated as 20 percent 
disabling.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6080.  

Even applying the greatest possible field of vision 
impairment of 20 degrees over the whole field of the left 
eye, which was identified by the physician, this would not 
entitle the veteran to a higher rating.  This would result 
not result in unilateral loss of either the nasal or temporal 
half of the visual field or impairment of field vision to 
less than 42 degrees.  38 C.F.R. § 4.76a, Table III; 
38 C.F.R. § 4.84a, Diagnostic Code 6080.  Consequently, the 
veteran would not warrant a higher rating based on visual 
field loss.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  

Following a detailed review of the claims folder, the Board 
finds that the probative evidence in this case does not 
demonstrate that the veteran's service-connected left eye 
disability warrants an increased rating under the applicable 
diagnostic codes.  

The Board notes that under the provisions of Diagnostic Code 
6011, there must be at least one of the predicate eye 
abnormalities (i.e., centrally localized scars or atrophy, or 
irregularities of the retina) combined with an irregular, 
duplicated, enlarged or diminished image.  The medical 
evidence in this case demonstrates corneal scarring in the 
line of sight.  However, the veteran is already receiving a 
higher rating than the maximum evaluation provided under that 
Diagnostic Code.  

In addition, separate ratings for the corneal scarring and 
the decreased visual acuity are not appropriate since both 
Diagnostic Codes 6011 and 6079 contemplate defective vision.  
See 38 C.F.R. § 4.14 (2001) (same manifestation under 
different diagnoses is to be avoided). 

The next question is whether a higher disability evaluation 
is warranted due to impairment of vision under the applicable 
diagnostic codes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079 (2001).  

Again, as service connection is not in effect for decreased 
vision in the right eye, vision in that eye is considered to 
be (and in fact is) 20/40 or better for rating purposes.  
Visual acuity of the service-connected left eye is evaluated 
as noncompensable when corrected distant visual acuity is 
20/40 or better; it is rated 10 percent when it is 20/50, 
20/70 or 20/100; and, it is rated 20 percent when it is 
20/200 or 15/200.  38 C.F.R. §§ 4.83a, 4.84a, Diagnostic 
Codes 6077, 6079.  In order for the veteran to be entitled to 
a higher rating of at least 30 percent, corrected distant 
visual acuity of the service-connected left eye must be 
10/200, 5/200, or there must be blindness in the eye with 
only light perception.  38 C.F.R. §§ 4.83a, 4.84a, Diagnostic 
Codes 6070, 6074, 6077.  

None of the central visual acuity tests dated since the time 
of the veteran's August 1994 surgery show corrected distant 
visual acuity of the service-connected left eye that would 
warrant a higher rating.  

The November 1994 report from the veteran's private 
optometrist states that the corrected visual acuity was 20/20 
in the right eye and 20/30 in the left eye.  In a February 
1995 note that private optometrist again reported that the 
veteran's best corrected vision in the left eye is 20/30.  
During the November 1995 VA visual examination, corrected 
distant visual acuity was 20/25 in the left eye and 20/25 in 
the right eye.  This examiner stated that the central corneal 
scarring accounted for the mild decrease in left vision.  
During the March 1999 VA eye examination, corrected visual 
acuity was 20/30 in the left eye and 20/20 in the right eye.  

During the January 2001 VA eye examination in January 2001, 
corrected visual acuity was again 20/30 in the left eye and 
20/20 in the right eye.  The physician concluded that the 
veteran's vision was perfect with 20/20 vision with 
correction contact lens in the right eye and 20/30 in the 
left eye, which was slightly diminished but still in the 
normal range.  

Based on all the above medical examination findings the 
veteran would not even warrant a compensable disability 
evaluation based on impairment of central visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Code 6079.  Clearly, this level 
of visual acuity is not so severe as to warrant the 
assignment of more than a 20 percent evaluation under the 
Rating Schedule.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  

The final question is whether a higher rating is warranted 
for this period due to impairment of muscle function, which 
results in diplopia or double vision.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6090, 6092.  However, as previously stated, 
impairment of muscle function must be supported by actual 
appropriate pathology and diplopia that is only occasional or 
correctable is not considered a disability.  38 C.F.R. 
§ 4.77.  Here, the veteran is already receiving a 20 percent 
rating.  In order for assignment of a higher rating, the 
evidence must demonstrate uncorrectable diplopia and more 
than occasional central diplopia at 20 degrees, in order to 
be rated equivalent to visual acuity of 5/200 in the left 
eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6090.  

In this case, the probative evidence dated since September 
30, 1994 establishes that residual esophoria resulting in 
diplopia is chronic and not correctable.  During the most 
recent VA examinations the veteran reported continued double 
vision.  The physician who performed these examinations 
summarized that the initial infection left him with 
disabilities and difficulties with vision in the left eye on 
a chronic basis.  While the evidence shows that he has 
chronic residuals from his initial eye infection, the 
probative evidence shows that residual diplopia is no more 
than occasional or intermittent.  

In support of the fact that diplopia has been only occasional 
during this time is the February 1995 note from the veteran's 
private optometrist.  The veteran stated to him that he had 
occasional double vision.  The veteran also testified that 
his residual left eye problems included headaches, 
sensitivity to light and only periodic double vision.  Tr., 
pp. 1-5.  During the VA visual examination in November 1995, 
the veteran stated that since the 1994 surgery he experienced 
diplopia only when fatigued.  

The diagnosis included status post surgical correction of 
esotropia and that physician stated that there remains only 
some residual esophoria, but this did not result in any 
disability.  During a Mach 1999 VA neurological examination 
the veteran stated that his double vision was corrected, but 
not perfectly, following the 1994 surgery and he experiences 
only intermittent double vision, particularly with reading.  
During the March 1999 VA eye examination the veteran stated 
that he still experienced double vision, but only when 
fatigued and at night.  He also reported the same history 
during the January 2001 eye examination.  In fact, the 
physician noted that he could only elicit a slight esotropia 
during the March 1999 examination and he could not elicit any 
left eye deviation during the January 2001 examination 
despite the veteran's complaints.  

The Board also notes that even if it were determined that the 
veteran experienced more than occasional central diplopia, 
the reported Goldmann perimeter chart findings during the 
January 2001 VA eye examination do not show central diplopia 
at 20 degrees.  This would be required to be rated equivalent 
to visual acuity of 5/200 in the left eye and warrant a 
rating in excess of 20 percent.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6074, 6090.  

Finally, the VA physician who performed the most recent 
examinations concluded that the corneal ulcer resulted in a 
corneal scar and a slight cataract, which will bother the 
veteran with light sensitivity and headaches.  In July 1999 
the RO awarded service connection for headaches and assigned 
a 10 percent rating, effective June 8, 1995.  


Consequently, the veteran is already being compensated for 
these symptoms and a higher rating or a separate rating for 
headaches as part of his service-connected left eye 
disability is not appropriate.  See 38 C.F.R. § 4.14 (2001) 
(same manifestation under different diagnoses is to be 
avoided).

For these reasons, the Board finds that the probative 
evidence shows that, beginning on October 1, 1994, the 
veteran's left eye disability was manifested by esotropia due 
to corneal scarring secondary to ulcer resulting in not more 
than occasional diplopia and mildly reduced corrected left 
visual acuity not worse than of 20/40 in the left eye.  

The Board concludes that the criteria for an initial 
evaluation in excess of 20 percent for service-connected 
residuals of keratitis and conjunctivitis of the left eye, 
status post corneal ulcer with esotropia, beginning on 
October 1, 1994, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.383, 4.77, 
4.83a, 4.84a, Diagnostic Codes 6001, 6079, 6090, 6092 (2001).

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In sum 
and for the aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the claim.  

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The Board finds that the evidence supports the conclusion 
that there was no actual variance in the severity of the 
veteran's service-connected disability during the appeal 
period.  Accordingly, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during that 
time.  


Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2001).  The RO declined referral for extraschedular 
consideration.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board finds that the veteran has not submitted evidence 
indicating that his left eye disability affects employability 
not contemplated by the Rating Schedule, whose percentage 
ratings represent the average impairment in earning capacity.  
38 C.F.R. § 4.1.  The veteran does not contend that his left 
eye disability impairs his ability to perform employment-
related tasks.  

The Board also finds that the evidence does not show there 
have been frequent periods of hospitalization due to the 
veteran's left eye disability.  The veteran underwent eye 
surgery in August 1994, for which he remained hospitalized 
for several days.  The strabismus surgery was for the 
specific purpose of evaluating his symptoms and to perform 
corrective surgery to alleviate his esotropia and diplopia.  
Apart from this hospitalization the veteran has not been 
hospitalized on account of his left eye disability.  The 
Board finds that the evidence does not show frequent periods 
of hospitalization as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
service-connected residuals of keratitis and conjunctivitis 
of the left eye, status post corneal ulcer with esotropia, 
prior to August 11, 1994 and beginning on October 1, 1994, is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

